DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 7, 9-11 and 14-16 are objected to because of the following informalities: in claim 2 “target sleep profile is a sleep profile is an ideal sleep profile” should read --target sleep profile is an ideal sleep profile--; in claim 7, lines 1-2 it appears “to use the control signal stimulate to the brain” should read --to use the control signal to stimulate the brain--; in claim 9 “electrodes is placed” should read --electrodes are placed--; in claim 10, line 4 “profile for a user” should read --profile for the user--; in claim 11 “target sleep profile is a sleep profile is an ideal sleep profile” should read --target sleep profile is an ideal sleep profile--; in claim 14, lines 1-2 it appears “to use the control signal stimulate to the brain” should read --to use the control signal to stimulate the brain--; in claim 15, line 7 “using one or more processors” should read --using the one or more processors--; and in claim 16 “target sleep profile is a sleep profile is an ideal sleep profile” should read --target sleep profile is an ideal sleep profile--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 11, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ideal” in claims 2-3, 11 and 16 is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification, see paragraph [0030] of the originally filed specification, describes an ideal sleep profile may be determined based on previously stored data, aggregated data from the measurements of the user’s multiple sleep sessions, previously determined by an entity, etc. the specification does not provide a standard for ascertaining the requisite degree to which a sleep profile would be considered ideal when given the recited information since a sleep pattern that may be ideal for one individual may not be ideal for another individual or for the same individual on a subsequent night.
Regarding claims 3, 11 and 16, the phrase "and biomarkers identifying each of the plurality of sleep stages" renders the claim indefinite because it is unclear whether the biomarkers are the same biomarkers as the plurality of biomarkers recited in claim 1 or separate and distinct biomarkers.
Regarding claims 4, 12 and 17, the phrase "a dominant rational map of the user” renders the claim indefinite because the phrase has no well-recognized meaning and one of ordinary skill in the art would not readily understand what a dominant rational map of the user entails.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laura Lapoint et al. (US 2016/0302718 A1) (Lapoint).
	Referring to claim 1: Lapoint teaches a system (see figure 1, #10) comprising: a plurality of electrodes (see figure 1, #18; paragraph [0020]; wherein the sensor, #18, may include EEG electrodes) configured to be coupled to a brain of a user and configured to obtain a plurality of measurements from the brain of the user (see paragraphs [0020], [0024]-[0026]); an interface (see figure 1, #30) configured to obtain the plurality of measurements from at least the plurality of electrodes (see paragraph [0024]); and a processing device (see figures 1, #20) comprising one or more processors (see figure 1, #32/34) configured to generate a first target sleep profile for the user based, at least in part, on the plurality of measurements and a plurality of biomarkers (see paragraphs [0027] and [0046]-[0047]), the processing device being further configured to generate a plurality of stimulus parameters based, at least in part, on the target profile (see figure 4; paragraphs [0033] and [0038]).
	Referring to claim 2: Lapoint further teaches the target sleep profile is a sleep profile is an ideal sleep profile for the user (see paragraphs [0027]-[0028] and [0048]).
	Referring to claim 3: Lapoint further teaches the ideal sleep profile is identified based, at least in part, on a plurality of sleep stages and biomarkers identifying each of the plurality of sleep stages (see paragraphs [0027]-[0028] and [0048]).
	Referring to claim 4: Lapoint further teaches the plurality of biomarkers comprises a ratio of band activities, shifts in frequency spectra of activity, and a dominant rational map of the user (see paragraphs [0030]-[0031]).
Referring to claim 5: Lapoint further teaches the plurality of stimulus parameters comprises timing, frequencies, intensity and/or other parameters of the stimulation (see paragraphs [0034]-[0036]).
Referring to claim 6: Lapoint further teaches a controller (see figure 1, #36) comprising one or more processors configured to generate a control signal based on the plurality of stimulus parameters (see paragraphs [0022]-[0023] and [0033]-[0036]).
Referring to claim 7: Lapoint further teaches the controller is further configured to use the control signal stimulate to the brain of the user via the plurality of electrodes and based on the plurality of stimulation parameters (see paragraphs [0019] and [0033]-[0036]; wherein the sensory stimulator may be a collection of electrodes on the scalp of the subject).
Referring to claim 8: Lapoint further teaches the processing device is further configured to generate a second target sleep profile after the stimulation of the brain of the user (see paragraphs [0047]-[0048]).
Referring to claim 9: Lapoint further teaches the plurality of electrodes are placed on a scalp of the user (see paragraph [0020]; wherein the sensor, #18, may include EEG electrodes placed along the scalp of the user).
Referring to claim 10: Lapoint teaches a device (see figure 1, #10) comprising: an interface (see figure 1, #30) configured to obtain a plurality of measurements from a plurality of electrodes configured to be coupled to a brain of a user (see figure 1, #18; paragraphs [0020] and [0024]; wherein the sensor, #18, may include EEG electrodes); a processing device (see figures 1, #20) comprising one or more processors (see figure 1, #32/34) configured to generate a first target sleep profile for a user based, at least in part, on the plurality of measurements and a plurality of biomarkers (see paragraphs [0027] and [0046]-[0047]), the processing device being further configured to generate a plurality of stimulus parameters based, at least in part, on the target profile (see figure 4; paragraphs [0033] and [0038]); and a controller (see figure 1, #36) comprising one or more processors configured to generate a control signal based on the plurality of stimulus parameters (see paragraphs [0022]-[0023] and [0033]-[0036]).
Referring to claim 11: Lapoint further teaches the target sleep profile is a sleep profile is an ideal sleep profile for the user, and wherein the ideal sleep profile is identified based, at least in part, on a plurality of sleep stages and biomarkers identifying each of the plurality of sleep stages (see paragraphs [0027]-[0028] and [0048]).
	Referring to claim 12: Lapoint further teaches the plurality of biomarkers comprises a ratio of band activities, shifts in frequency spectra of activity, and a dominant rational map of the user (see paragraphs [0030]-[0031]).
Referring to claim 13: Lapoint further teaches the plurality of stimulus parameters comprises timing, frequencies, intensity and/or other parameters of the stimulation (see paragraphs [0034]-[0036]).
Referring to claim 14: Lapoint further teaches the controller is further configured to use the control signal stimulate to the brain of the user via the plurality of electrodes and based on the plurality of stimulation parameters (see paragraphs [0019] and [0033]-[0036]; wherein the sensory stimulator may be a collection of electrodes on the scalp of the subject).
	Referring to claim 15: Lapoint teaches a method comprising: receiving, via an interface (see figure 1, #30) and a plurality of electrodes (see figure 1, #18; paragraph [0020]; wherein the sensor, #18, may include EEG electrodes) coupled to a brain of a user, a plurality of measurements from the brain of the user (see paragraphs [0020], [0024]-[0026]); generating, using one or more processors (see figure 1, #32/34) of a processing device (see figures 1, #20), a first target sleep profile for the user based, at least in part, on the plurality of measurements and a plurality of biomarkers (see paragraphs [0027] and [0046]-[0047]); and generating, using one or more processors of the processing device, a plurality of stimulus parameters based, at least in part, on the target profile (see figure 4; paragraphs [0033] and [0038]).
Referring to claim 16: Lapoint further teaches the target sleep profile is a sleep profile is an ideal sleep profile for the user, and wherein the ideal sleep profile is identified based, at least in part, on a plurality of sleep stages and biomarkers identifying each of the plurality of sleep stages (see paragraphs [0027]-[0028] and [0048]).
Referring to claim 17: Lapoint further teaches the plurality of biomarkers comprises a ratio of band activities, shifts in frequency spectra of activity, and a dominant rational map of the user (see paragraphs [0030]-[0031]).
Referring to claim 18: Lapoint further teaches the plurality of stimulus parameters comprises timing, frequencies, intensity and/or other parameters of the stimulation (see paragraphs [0034]-[0036]).
Referring to claim 19: Lapoint further teaches generating, using a controller (see figure 1, #36), a control signal based on the plurality of stimulus parameters (see paragraphs [0022]-[0023] and [0033]-[0036]).
Referring to claim 20: Lapoint further teaches stimulating, using the control signal, the brain of the user via the plurality of electrodes and based on the plurality of stimulation parameters (see paragraphs [0019]-[0020] and [0033]-[0036]; wherein the sensory stimulator may be a collection of electrodes on the scalp of the subject).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berka et al. (US 2013/0303837 A1), Raniere (US 2006/0106275 A1) and Garcia Molina et al. (US 2017/0000970 A1) each of which teaches delivering stimuli to a user to achieve a target sleep profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791